DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on January 10, 2022 in response to a non-final office action dated October 8, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, David J. Edmondson, ESQ., Reg. No. 35,126 on March 09, 2022 through subsequent communications following a telephone interview on March 03, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1. (Currently Amended) An information processing device in which is implemented a session table, the information processing device comprising:
a storage unit that stores a session table in which is recorded session information having session content and holding time point of the session, the session table storing a plurality of chains, at least one of the plurality of chains storing session records of a plurality of sessions, each of the session records storing session content and time information for a corresponding one of the plurality of sessions, wherein the time information comprises at least embedded holding time points of the sessions;
a locking unit that locks at least one of the plurality of chains of the session table that is an object of processing, during processing on the session information;

 scans session information of the session table after locking by the locking unit, 
[[and]] searches for session information that is an object of processing, and 
confirms the holding time point of the session information to be one of expired or not expired; 
an extending unit that, in a case where the session information of which the holding time point has not expired is discovered at the time of scanning by the searching unit, the holding time point is extended and updated in the session table; and 
a deleting unit that, in a case where the session information of which the holding time point has expired is discovered at the time of scanning by the searching unit, the session information of which the holding time point has expired is deleted from the session table.

Claim 2. (Original) The information processing device according to claim 1, farther comprising: a packet processing unit that processes a packet; and an adding unit that, in a case where the searching unit cannot find, in the session table, session information of a packet that the packet processing unit has newly received, adds session information of the packet that has been newly received to the session table.

Claim 3. (Currently amended) The information processing device according to claim 2, further comprising: [[an]] wherein the extending unit 


  a storage unit that stores a session table in which is recorded session information having session content and holding time point of the session, the session table storing a plurality of chains, at least one of the plurality of chains storing session records of a plurality of sessions, each of the session records storing session content and time information for a corresponding one of the plurality of sessions, wherein the time information comprises at least embedded holding time points of the sessions, the information processing method comprising:
a locking step of locking at least one of the plurality of chains of the session table that is an object of processing, during processing on the session information;
[[a]] searching steps of;
 scanning session information of the session table after locking in the locking step, 
[[and]] searching for session information that is an object of processing; , and 
confirming the holding time point of the session information to be one of expired or not expired; 
an extending step that, in a case where the session information of which the holding time point has not expired is discovered at the time of scanning by the searching unit, the holding time point is extended and updated in the session table; and
a deleting step where, in a case where the session information of which the holding time point has expired is discovered at the time of scanning in the searching step, the session information of which the holding time point has expired is deleted from the session table.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g. circuitry) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ( “a storage unit that stores a session table . . . “, “a locking unit that locks at least a region of the session table . . .”, “a searching unit that scans session information of the session table . . .”, “a deleting unit that, in a case where the session information of which the holding time point has expired . . .”, “a packet processing unit that processes a packet . . .”, “an adding unit that, in a case where the searching unit cannot find . . .”, “an extending unit that in a case where the session information of which the holding time point has not expired . . . ”) (as recited in claim 1 – 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 -3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Fig. 1, pages 6 – 10: ¶ ¶ [0010-0027]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

35 USC § 101 Analysis (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for processing sessions using an information processing device in which is implemented a session table, said device includes a storage unit that stores a session table, in which is recorded session information having session content and holding time point of the session, and processing that locks at least a portion of the session table that is an object of processing, during processing on the session information, and further scanning information of the session table after locking, and searches for session information that is an object of processing, and based whether the holding time point has expired, either extending or deleting the holding time point from the session table.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement to processing sessions by limiting the number of times of performing lock acquisition at the time of session table operations which are reduced because of the presence of the holding time point in the session table, as compared with conventional arrangements, and also processing costs can be reduced.  
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Davis et al. (U.S. 2005/0050188 A1; herein referred to as Davis) in view of Mathew et al. (U.S. et al. (U.S. 2015/0277802 A1; herein referred to as Oikarinen) does not teach separately or in combination an information processing device, method and article of manufacture that implements a session table which holds recorded session information having session content and holding time point of the session, the session table storing a plurality of chains, at least one of the plurality of chains storing session records of a plurality of sessions, each of the session records storing session content and time information for a corresponding one of the plurality of sessions, wherein the time information comprises at least embedded holding time points of the sessions, and the information processing device locks at least one of the plurality of chains of the session table that is an object of processing,  and during processing on the session information, the session information is scanned while the chain is locked, and the holding time point that is part of the session table is confirmed to be one of expired or not expired, and in a case where the session information of which the holding time point has not expired is discovered at the time of scanning, the holding time point is extended and updated in the session table, and in a case where the session information of which the holding time point has expired is discovered at the time of scanning, the session information of which the holding time point has expired is deleted from the session table.
Davis is directed to methods and systems associated with the data structures useful in networking task where the data structures are dynamic structures having the capability of adding large numbers of active file entries to data tables or deleting such file entries from these tables.
Mathew is directed to methods and systems for providing users of an access management system the capability to manage the user's active sessions. 
Oikarinen is directed to methods and apparatus for a high-availability, high-durability scalable file storage service that is designed to support shared access to files by thousands of clients, where each individual file may comprise very large amounts (e.g., petabytes) of data, at performance, availability 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for processing sessions using a session table containing session records storing both session content and time information for a corresponding one of a plurality one of the plurality of sessions wherein the time information comprises at least embedded holding time points of the sessions, and during a locking of a chain in the session table that is an object of processing, that within the chain, confirms the holding time point of the session information to be one of expired or not expired, eliminating the need for managing both a session table and a timer list, and lowering locking intervals.   Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Davis which teaches a session table  (e.g. direct table) in which is recorded session information (e.g. active sessions 108)  having session content of the session(see   ¶ [0020]), a locking step of locking (e.g. lock the head pointer of the TCB) at least a chain of the session table (see Fig. 4 timer control block maintains a pointer to the session entry) (see ¶ [0040]) the session table that is an object of processing(see ¶ [0091]) during processing on the session information(see ¶ [0092]); a searching step of scanning session information of the session table (e.g. finding address of the TCB) after locking in the locking step (e.g. head pointer was locked), and searching for session information that is an object of processing (see ¶ ¶ [0093-0096]); a deleting step where, in a case where the session information of which the holding time point has expired is discovered at the time of scanning in the searching step (see ¶ [0030]) ), the session information of which the holding time point has expired is deleted from the session table (see ¶ [0030]).  However Davis does not have the session content and a time hold point for each session in a common chained structure, nor a dedicated information processing device to hold a session table with both session content and holding time points for each session.  When considering prior art Mathew in combination with Davis, which teaches an information processing method executed by an information processing device (e.g. access management system)  in which is implemented a session table(e.g. session information in a data store) (see Fig. 1, ¶ [0010]), the combination does not teach at least embedded holding time points of the sessions, and during a locking of a chain in the session table that is an object of processing, that within the chain, confirms the holding time point of the session information to be one of expired or not expired.  When considering prior art Oikarinen, in combination with Davis and Mathew, which teaches a plurality of chains storing session records (see ¶ ¶ [0144-0145]) and extending or deleting session information based on a session expiration time (see ¶ ¶ [271-273]).  However the session expiration time is determined via metadata that is not part of the session information in the chain, as is required by the claimed invention as represented by the “holding time point” element recited in the claim.  Therein the claimed invention represents subject matter distinctive from the prior art.  The limitations as recited (each of the session records storing session content and time information for a corresponding one of the plurality of sessions, wherein the time information comprises at least embedded holding time points of the sessions, confirming the holding time point of the session information to be one of expired or not expired;) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 22 – 24:  ¶ ¶ [0070 -0077], Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 5 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444